DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/10/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al [US 2014/0011460 A1]
In regards to claim 1. Ali discloses radio frequency cancelation circuit (Fig. 2, 200 & Paragraph [0036]) comprising: 
a first radio connection point (Fig. 6, first connection point 404); 
a second radio connection point (Fig. 6, second connection point 404); 
[AltContent: textbox (a second radio connection point)][AltContent: arrow][AltContent: textbox (a first radio connection point)][AltContent: arrow]

    PNG
    media_image1.png
    459
    632
    media_image1.png
    Greyscale

a first antenna feed point (Fig. 2, 204) electrically coupled to the first radio connection point (Fig. 6, first connection point 404); 
a second antenna feed point (Fig. 2, 204) electrically coupled to the second radio connection point (Fig. 6, second connection point 404); and 

    PNG
    media_image2.png
    572
    691
    media_image2.png
    Greyscale

a filter (Fig. 6, 604) electrically coupled between the first radio connection point (Fig. 6, first connection point 404) and the second radio connection point (Fig. 6, second connection point 404) to 
Ali does not specify in Fig. 6 provide a cancelation effect at the first radio connection point and the second radio connection point with respect to signals broadcast over air by a first antenna element coupled to the first antenna feed point and a second antenna element coupled to the second antenna feed point.
Ali discloses in Fig. 4 provide a cancelation effect at the first radio connection point (Fig. 4, first connection point 310) and the second radio connection point (Fig. 4, second connection point 310) with respect to signals broadcast over air (Paragraph [0022]) by a first antenna element (Fig. 1, 101) coupled to the first antenna feed point (Fig. 2, 204) and a second antenna element (Fig. 1, 101) coupled to the second antenna feed point (Fig. 2, 204 & Paragraph [0031]).
[AltContent: textbox (the second radio connection point with)][AltContent: textbox (a first radio connection point)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    337
    738
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Ali with provide a cancelation effect at the first radio connection point and the second radio connection point with respect to signals broadcast over air by a first antenna element coupled to the first antenna feed point and a second antenna element coupled to the second antenna feed point for purpose of Mitigating strategies to reduce mutual coupling, counter the effect of varying load impedances, and to improve other performance metrics of the transceiver can also be determined empirically as disclosed by Ali (Paragraph [0045]).
In regards to claim 2. Ali discloses the radio frequency cancelation circuit of claim 1 wherein the filter (Ali: Fig. 4, 310) provides a phase shift on signals (Ali: Paragraph [0050]) conducted through the cancelation circuit to provide the cancelation effect (Ali: Paragraph [0032]).
In regards to claim 3. Ali discloses the radio frequency cancelation circuit of claim 2 wherein the filter includes a first capacitor (Fig. 21, C) electrically coupled to the first radio connection point (Fig. 4, first connection point of Pi Topology), a second capacitor (Fig. 21, C) electrically coupled to the second radio connection point (Fig. 21, second connection point of Pi Topology) and to the first capacitor (Fig. 4, 404) at a capacitor connection point (Fig. 21, Capacitor connection point), and an inductor (Fig. 21, L) electrically coupled between ground (Fig. 21, Ground) and the capacitor connection point (Fig. 21, C).
[AltContent: textbox (a first capacitor)][AltContent: arrow][AltContent: textbox (a second capacitor)][AltContent: arrow]
    PNG
    media_image4.png
    356
    558
    media_image4.png
    Greyscale


In regards to claim 4. Ali discloses the radio frequency cancelation circuit of claim 3 wherein the first capacitor (Fig. 21, C), the second capacitor (Fig. 21, C), and the inductor (Fig. 21, L) are implemented as lumped-element components (Paragraph [0051]).

In regards to claim 5. Ali discloses the radio frequency cancelation circuit of claim 3 further comprising: a first transmission line (Paragraph [0047]) electrically coupling the first radio connection point (Fig. 4, first connection point 310) to the first feed connection point (Fig. 2, 204 & Paragraph [0031]); and a second transmission line (Paragraph [0047]) electrically coupling the second radio connection point (Fig. 4, second connection point 310) to the second feed connection point (Fig. 2, 204 & Paragraph [0031]), wherein changes to capacitance of the first capacitor (Fig. 21, C) and the second capacitor (Fig. 21, C), inductance of the inductor (Fig. 21, L), or lengths of the first transmission line and the second transmission line (Paragraph [0047]) change a frequency (Paragraph [0031]) at which the cancelation effect occurs.
In regards to claim 6. Ali discloses the radio frequency cancelation circuit of claim 1 further comprising: a first impedance shunt capacitor (Fig. 21, C) electrically coupled between ground (Fig. 21, Ground) and the first antenna feed point (Fig. 2, 204 & Paragraph [0031]); and a second impedance shunt capacitor (Fig. 21, C) electrically coupled between the ground (Fig. 21, Ground) and the second antenna feed point (Fig. 2, 204 & Paragraph [0031]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/               Primary Examiner, Art Unit 2844